
	

114 HR 2709 IH: Professional’s Access To Health Workforce Integration Act of 2015
U.S. House of Representatives
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2709
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2015
			Ms. Roybal-Allard introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To authorize the Secretary of Health and Human Services to award grants for career support for
			 skilled internationally educated health professionals.
	
	
 1.Short titleThis Act may be cited as the Professional’s Access To Health Workforce Integration Act of 2015. 2.Career support for skilled, internationally educated health professionals (a)FindingsCongress finds the following:
 (1)According to the Association of Schools of Public Health, projections indicate a nationwide shortage of up to 250,000 public health workers needed by 2020.
 (2)Similar trends are projected for other health professions indicating shortages across disciplines, including within the fields of nursing (500,000 by 2025), dentistry (15,000 by 2025), pharmacy (38,000 by 2030), mental and behavioral health, primary care (46,000 by 2025), and community and allied health.
 (3)A nationwide health workforce shortage will result in serious health threats and more severe and costly health care needs, due to, in part, a delayed response to food-borne outbreaks, emerging infectious diseases, natural disasters, fewer cancer screenings, and delayed treatment.
 (4)Vulnerable and underserved populations and health professional shortage areas will be most severely impacted by the health workforce shortage.
 (5)According to the Migration Policy Institute, over 2,000,000 college-educated immigrants in the United States today are unemployed or underemployed in low- or semi-skilled jobs that fail to draw on their education and expertise.
 (6)Approximately 2 out of every 5 internationally educated immigrants are unemployed or underemployed. (7)According to Drexel University Center for Labor Markets and Policy, underemployment for internationally educated immigrant women is 28 percent higher than for their male counterparts.
 (8)According to the Drexel University Center for labor markets and policy, the mean annual earnings of underemployed immigrants were $32,000, or 43 percent less than United States born college graduates employed in the college labor market.
 (9)According to Upwardly Global and the Welcome Back Initiative, with proper guidance and support, underemployed skilled immigrants typically increase their income by 215 percent to 900 percent.
 (10)According to the Brookings Institution and the Partnership for a New American Economy, immigrants working in the health workforce are, on average, better educated than United States-born workers in the health workforce.
				(b)Grants to eligible entities
 (1)Authority to provide grantsThe Secretary of Health and Human Services acting through the Bureau of Health Workforce within the Health Resources and Services Administration, the National Institute on Minority Health and Health Disparities, or the Office of Minority Health (in this section referred to as the Secretary) may award grants to eligible entities to carry out activities described in subsection (c).
 (2)EligibilityTo be eligible to receive a grant under this section, an entity shall— (A)be a clinical, public health, or health services organization, a community-based or nonprofit entity, an academic institution, a faith-based organization, a State, county, or local government, an Area Health Education Center, or another entity determined appropriate by the Secretary; and
 (B)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Authorized activitiesA grant awarded under this section shall be used— (1)to provide services to assist unemployed and underemployed skilled immigrants, residing in the United States, who have legal, permanent work authorization and who are internationally educated health professionals, enter into the American health workforce with employment matching their health professional skills and education, and advance in employment to positions that better match their health professional education and expertise;
 (2)to provide training opportunities to reduce barriers to entry and advancement in the health workforce for skilled, internationally educated immigrants;
 (3)to educate employers regarding the abilities and capacities of internationally educated health professionals;
 (4)to assist in the evaluation of foreign credentials; and (5)to facilitate access to contextualized and accelerated courses on English as a second language.
 (d)DefinitionIn this section: (1)The term health professional means an individual trained for employment or intended employment in the field of public health, health management, dentistry, health administration, medicine, nursing, pharmacy, psychology, social work, psychiatry, other mental and behavioral health, allied health, community health or wellness work, including fitness and nutrition, or other fields as determined appropriate by the Secretary.
 (2)The term underemployed means being employed at less skilled tasks than an employee’s training or abilities would otherwise permit.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2016 through 2020.
			
